                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  ROGER E. BROADWAY,                               )
                                                   )        Case No. 3:19-cv-353
          Petitioner,                              )
                                                   )        Judge Travis R. McDonough
  v.                                               )
                                                   )        Magistrate Judge Debra C. Poplin
  KEVIN GENOVESE,                                  )
                                                   )
          Respondent.                              )


                                   MEMORANDUM OPINION


        Before the Court is a pro se prisoner’s petition for a writ of habeas corpus filed pursuant

 to 28 U.S.C. § 2254. Respondent has answered that the petition is time-barred and fails to state a

 cognizable claim for habeas corpus relief (Doc. 7), and has submitted the state-court record for

 Petitioner’s 2018 motion to amend or correct his sentence (Doc. 6). Petitioner filed a reply in

 which he asserts that his petition is timely because the statute of limitations did not begin to run

 until May 20, 2019, when he exhausted his state-court remedies for his 2018 motion, and that his

 claim is cognizable under § 2254 (Doc. 8). For the reasons set forth below, this action will be

 DISMISSED as time-barred.

        I.      APPLICABLE LAW

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) provides a one-

 year statute of limitations for the filing of an application for a federal writ of habeas corpus. 28

 U.S.C. § 2244(d)(1). The statute specifically provides, in relevant part, that the one-year statute

 of limitation runs from “the date on which the judgment became final by the conclusion of direct

 review . . . . ” Id. However, the time “during which a properly filed application for State post-




Case 3:19-cv-00353-TRM-DCP Document 9 Filed 06/08/20 Page 1 of 4 PageID #: 172
 conviction or other collateral review with respect to the pertinent judgment or claim is pending

 shall not be counted toward any period of limitation . . . .” Id. § 2244(d)(2).

         II.     ANALYSIS

         On April 22, 2003, Petitioner pled guilty to first-degree felony murder, especially

 aggravated robbery, and aggravated rape. (Doc. 6-1, at 28–30.) These convictions became final

 on May 23, 2003, the day on which Petitioner’s time to file an appeal expired. See, e.g., Feenin

 v. Myers, 110 F. App’x 669 (6th Cir. 2004) (citing Tenn. R. App. P. 4(a)) (providing that because

 the Tennessee habeas petitioner did not pursue a direct appeal, his state-court conviction was

 deemed “final” when the thirty-day time-period in which he could have done so expired).

         The AEDPA limitations period therefore began to run the next day, on May 24, 2003, and

 expired a year and a day later on Monday, May 25, 2004, as Petitioner did not file any collateral

 state-court actions to toll the AEDPA period or a federal petition for habeas corpus during that

 time. Moreover, contrary to Petitioner’s assertions, the motion to correct illegal sentences that

 he filed on May 7, 2018 (Doc. 6-1, at 15–26) did not pause or restart the AEDPA limitations

 period, which had run long before he filed it. Vroman v. Brigano, 346 F.3d 598, 602 (6th Cir.

 2003) (holding that “[t]he tolling provision does not . . . ‘revive’ the [AEDPA statute of]

 limitations period (i.e., restart the clock at zero); it can only serve to pause a clock that has not

 yet fully run”). Accordingly, Petitioner’s § 2254 petition, which he filed on September 23, 2019

 (Doc. 2, at 8), is untimely.

         The AEDPA statute of limitations is not jurisdictional, however, and is subject to

 equitable tolling. Holland v. Florida, 560 U.S. 631, 645 (2010). Equitable tolling is warranted if

 a petitioner shows that he has diligently pursued his rights but that an extraordinary circumstance

 prevented him from timely filing the petition. Holland, 560 U.S. at 649. A petitioner bears the



                                                    2

Case 3:19-cv-00353-TRM-DCP Document 9 Filed 06/08/20 Page 2 of 4 PageID #: 173
 burden of demonstrating that he is entitled to equitable tolling, Pace v. DiGuglielmo, 544 U.S.

 408, 418 (2005), and federal courts should grant equitable tolling sparingly. Souter v. Jones, 395

 F.3d 577, 588 (6th Cir. 2005); see also Graham-Humphreys v. Memphis Brooks Museum of Art.

 Inc., 209 F.3d 552, 561 (6th Cir. 2000) (providing that, “[a]bsent compelling equitable

 considerations, a court should not extend limitations by even a single day”).

         While Petitioner does not specifically argue that he is entitled to equitable tolling of the

 AEDPA statute of limitations in § 2254 petition, he does assert in his reply that his petition is

 timely because he could not file it until he fully exhausted his state-court remedies for his 2018

 motion to correct illegal sentences, which he asserts tolled an AEDPA limitations period that had

 not fully run. (Doc. 8, at 3.) However, for the reasons set forth above, this argument is without

 merit, as the AEDPA limitations period had expired long before Petitioner filed that motion, and

 the tolling provision that allows § 2254 petitioners to pause the AEDPA limitations period by

 properly filing a petition for state court post-conviction or collateral relief cannot restart the

 AEDPA limitations period, but rather can only toll one that has not expired. Vroman, 346 F.3d

 at 602. Moreover, to the extent that this assertion can be construed as an argument that

 Petitioner is entitled to equitable tolling due his lack of knowledge of the relevant law regarding

 the AEDPA statute of limitations, it is without merit. See Griffin v. Rogers, 399 F.3d 626, 637

 (6th Cir. 2005) (holding that “ignorance of the law alone is not sufficient to warrant equitable

 tolling”). Accordingly, Petitioner has failed to establish that he is entitled to equitable tolling of

 the statute of limitations, his § 2254 petition is time-barred, and this action will be DISMISSED.

         III.    CERTIFICATE OF APPEALABILITY

         The Court must consider whether to issue a certificate of appealability (COA), should

 Petitioner file a notice of appeal. A petitioner may appeal a final order in a § 2254 case only if



                                                    3

Case 3:19-cv-00353-TRM-DCP Document 9 Filed 06/08/20 Page 3 of 4 PageID #: 174
 he is issued a COA, and a COA should issue only where the petitioner has made a substantial

 showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c). Where the district court

 rejects the § 2254 petition on a procedural basis, a COA shall issue only where reasonable jurists

 would debate the correctness of the Court’s ruling. Slack v. McDaniel, 529 U.S. 473, 484

 (2000); Porterfield v. Bell, 258 F.3d 484, 485–86 (6th Cir. 2001). As reasonable jurists would

 not debate the Court’s ruling that the § 2254 petition is time-barred and Petitioner is not entitled

 to equitable tolling, a COA will not issue.

        IV.     CONCLUSION

        For the reasons set forth above, this action will be DISMISSED and a COA will not

 issue. The Court CERTIFIES that any appeal from this action would not be taken in good faith

 and would be totally frivolous. Fed. R. App. P. 24.

        AN APPROPRIATE JUDGMENT WILL ENTER.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                                   4

Case 3:19-cv-00353-TRM-DCP Document 9 Filed 06/08/20 Page 4 of 4 PageID #: 175
